United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3055
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Kevin N. Thomas,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 29, 2008
                                Filed: November 28, 2008
                                 ___________

Before WOLLMAN, BEAM, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Kevin Thomas was convicted of being a felon in possession of a firearm, a
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and of one count of possessing a
firearm with an obliterated serial number, a violation of 18 U.S.C. §§ 922(k) and 922
(a)(1)(B). Thomas was given consecutive sentences of 120 months’ imprisonment on
the felon-in-possession charge and 48 months’ imprisonment on the obliterated serial
number charge. In imposing sentence, the district court found that Thomas’s 1991
Missouri state first-degree tampering conviction, based upon his unlawful operation
of a motor vehicle without the owner’s consent, constituted a crime of violence within
the meaning of United States Sentencing Guidelines § 4B1.2. See United States v.
Thomas, 484 F.3d 542 (8th Cir. 2007).
       Following our affirmance of Thomas’s conviction, the United States Supreme
Court granted Thomas’s petition for certiorari, vacated our judgment, and remanded
the case to us for reconsideration in light of Begay v. United States, 128 S. Ct. 1581
(2008). See Thomas v. United States, 128 S. Ct. 2046 (2008).

       We recently held that the Missouri crime of tampering does not qualify as a
“crime of violence” for purposes of U.S. Sentencing Guideline § 2K2.1(a)(2), United
States v. Williams, 537 F.3d 969, 974-75 (8th Cir. 2008), a term we recognize as
synonymous with the term “violent felony” for purposes of the Armed Career
Criminal Act, see United States v. Johnson, 417 F.3d 990, 996 (8th Cir. 2007) (“The
statutory definition of ‘violent felony’ is viewed as interchangeable with the
guidelines definition of ‘crime of violence.’”).

       Based on the holding in Williams, we vacate Thomas’s sentence and remand
the case to the district court for resentencing.
                          ______________________________




                                         -2-